Mr. Justice Miller
delivering the opinion of the court.
The taxation of bank shares under the Indiana statute, without permitting the shareholder to deduct from their assessed value the amount of his bona fide indebtedness, as in the case of other investments of moneyed capital, is a discrimination forbidden by the act of congress. The decree of the circuit court perpetually enjoining the collector as to those shareholders who had proved in the case that at the time of the assessment they owed debts which should have rightfully been deducted, and dismissing the bill as to other shareholders, where no evidence was given that they owed any debts which could have been deducted from the-value of the shares, affirmed;
Waite, C. J. dissenting, and Mr. Justice Gray concurring in the dissent.
The cases cited in opinion were: Hills v. Nat. Albany Exch. Bank, ante, 93; Williams v. Weaver, 100 U. S. 539; Van Allen v. Assessors, 3 Wall. 573.